Citation Nr: 1032716	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-01 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota


THE ISSUE

Entitlement to service connection for a heart disability, to 
include coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger






INTRODUCTION

The Veteran served on active duty from June 1958 to March 1961.
 
This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision, which denied the Veteran's 
claim of service connection for a heart disability, diagnosed as 
coronary artery disease.  

In May 2010, the Veteran submitted a statement and an 
accompanying letter dated in February 1964 which provides that 
the Veteran had a pre-existing heart condition.  Despite the 
written waiver submitted by the Veteran's representative in June 
2010, the February 1964 letter was previously submitted prior to 
the issuance of the November 2007 statement of the case (SOC).  
Accordingly, the Board may proceed.  

The Board remanded this matter in February 2009 for further 
evidentiary development.  The directives have been substantially 
followed.  See Stegall v. West, 11 Vet. App. 268 (1998).  It now 
returns to the Board for appellate review.  


FINDING OF FACT

The Veteran's coronary artery disease is not related to a disease 
or injury in service and a cardiovascular-renal disease was not 
manifest in service or within one year of service discharge.  


CONCLUSION OF LAW

The Veteran's coronary artery disease was not incurred in or 
aggravated by service, nor may it be presumed to have to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does not 
have to discuss each piece of evidence). The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim. The Veteran 
must not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.   Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant). 
 
The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	 Veterans Claims Assistance Act (VCAA)

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

Prior to initial adjudication of the Veteran's claim, a letter 
dated in June 2006 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  It is noted 
that the October 2006 rating decision and subsequent November 
2007 statement of the case (SOC) indicated that the evidence 
considered by the RO included private medical records from the 
Mayo Clinic dated from September 30, 1963 through June 10, 2002.  
These records were not in the claims file and the Board remanded 
this matter in February 2009 to obtain these records.  In April 
2009, the RO requested that the Mayo Clinic send all treatment 
records, hospital summaries, findings and/or diagnoses that the 
Veteran received.  In April 2009, the RO received copies of 
medical records from the Mayo Clinic dated from October 1995 to 
November 2007.  

It is noted that the October 2006 rating decision and the 
November 2007 SOC listed the evidence reviewed to include medical 
records from the Mayo Clinic dated from September 1963 through 
June 2002.  However, in the body of the rating decision, the RO 
refers to Mayo Clinic treatment records dated in1995.  There is 
no mention, in the body of the decision, of treatment earlier 
than 1995.  In the November 2007 SOC, it is indicated that in the 
mid 1970's the Veteran was seen for chest pain and was diagnosed 
as angina pectoris on a clinic basis in 1980.  A review of the 
medical records indicates that the Veteran sought treatment for 
chest pain in the 1970s at the Olmstead Medical Center.  There is 
no indication that the Veteran sought medical treatment from the 
Mayo Clinic at this time.  Further, a January 2008 Mayo Clinic 
treatment note indicates that the Veteran was first admitted to 
the Mayo Clinic in October 1995 for complaints of chest pain.  
The reviewing physician, in discussing the Veteran's medical 
history, did not indicate treatment prior to October 1995.  
Further still, the Veteran was afforded a copy of the April 2010 
supplemental statement of the case (SSOC) which provides that the 
Mayo Clinic records evidence treatment for coronary artery 
disease in 1995.  He has not indicated that he received treatment 
prior to 1995.  Because it appears that the RO relied only on 
medical records from the Mayo Clinic starting in 1995, the Board 
finds that that all relevant Mayo Clinic records identified by 
the Veteran have been associated in the claims file.  As such, 
the duty to assist in obtaining relevant medical records has been 
satisfied.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was afforded a September 2006 VA medical examination 
to obtain an opinion as to whether his heart disorder can be 
directly attributed to service.  The Board has reviewed the 
examination report and determines that the VA opinion is more 
than adequate, as it is predicated on a full reading of medical 
records in the Veteran's claims file.  The examiner laid a 
factual foundation for the conclusion that was reached.  
Therefore, the examination is adequate.  See Nieves-Rodriguez, 22 
Vet. App. 295.  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  
There is no error or issue that precludes the Board from 
addressing the merits of this appeal.

II.	 Service Connection

The Veteran contends that his coronary heart disease was incurred 
or aggravated by service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

As an initial matter, in September 2007, the Veteran alleged that 
he had a pre-existing heart condition and submitted a February 
1964 letter indicating that he Veteran had a pre-existing heart 
condition.  However, as will be discussed below, the Veteran's 
May 1958 service entrance examination is silent for any heart 
condition and the Veteran expressly denied any heart problems in 
his Medical History Report.  In September 2007, January 2008, and 
May 2010, the Veteran also asserted that a physician at his 
February 1961 separation examination indicated that the Veteran 
was unfit for active duty and should never have been admitted due 
to a heart condition.  There is no indication that the February 
1961 separation examiner indicated that the Veteran was unfit for 
service or had a heart problem.  In fact, the February 1961 
examiner reported that the Veteran's heart was normal and a 
February 1961 chest x-ray was negative for any findings.  Again, 
the service treatment records are silent for any statements or 
indication that the Veteran was unfit for active duty or had a 
pre-existing condition.  As such, the presumption of soundness 
attaches.  See 38 U.S.C.A. § 1111.

Additionally, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Post-service medical records indicate that the Veteran first 
complained of cardiovascular problems in 1979, approximately 18 
years after service and was first diagnosed with coronary artery 
disease in October 1995.  As such, the Veteran cannot benefit 
from the one year post service presumption.  See 38 C.F.R. 
§§ 3.307, 3.309.  However, because the Veteran suffers from a 
current heart disease, the first element under Davidson has been 
established and the Board turns to the issues of service 
incurrence and nexus.  

As provided above, the Veteran's May 1958 enlistment examination 
showed a normal heart and he expressly denied heart problems in 
his Report of Medical History dated that same day.  In May 1959, 
the Veteran was hospitalized for bronchopneumonia.  A June 1959 
chest x-ray report showed no evidence of pneumonitis in the right 
lower lobe although the markings remained slightly accentuated.  
There was no indication of heart problems in that report.  A 
March 1960 chest x-ray showed results within normal limits.  
During a June 1960 examination for the Veteran to obtain a food 
handlers certificate, he was assessed with a GI-II systolic 
murmur apex and the examiner found the Veteran qualified for 
discharge.  Subsequently there was no further mention of the GI-
II systolic murmur from June 1960 to his service separation 
examination in February 1961.  During the February 1961 
separation examination, the Veteran's heart was found to be 
normal.  A chest x-ray dated in February 1961 was negative for 
any findings.  The Veteran also denied any sort of heart problems 
in his February 1961 Report of Medical History.  

In December 1979, approximately 18 years after service, the 
Veteran complained of chest pain and was treated at the Olmstead 
Medical Center.  Chest x-rays taken at that time were normal and 
an EKG report was "borderline" showing premature ventricular 
contraction and premature artial contraction.  It was noted that 
the Veteran's history showed a slight systolic murmur.  However, 
on examination no murmurs were found at that time.  The examiner 
also indicated that, two years prior, the Veteran had a positive 
stress test with history of angina.  The Veteran was diagnosed 
with chest pain, rule out myocardial infarction.  

In April 1987, the Veteran complained of chest pain and was 
treated at the Olmstead Medical Center.  The record reflects that 
the chest pain was not related to heart disease as the Veteran 
apparently injured his left lateral chest on a steering wheel 
while at work.  In February 1992, the Veteran was referred to 
internal medicine concerning, among other things, his heart 
murmur.  In the February 1992 treatment note, the Veteran 
indicated that he had a history of a heart murmur.  However, upon 
examination, the physician indicated that there had been no 
recent change to a heart murmur.  A June 1993 treatment note 
indicates that the Veteran complained of lightheadedness, 
dizziness, and rapid heart rate.  He did not have any shortness 
of breath, nausea, or arm or neck discomfort.  There was also no 
chest pain at any time.  The Veteran denied any prior episodes of 
similar activity.  He also denied any exertional chest pain, 
chest tightness or shortness of breath.  On examination, the 
Veteran did not have a heart murmur or ectopy and the EKG was 
within normal limits with some slight T-wave flattening.  The 
examiner assessed the Veteran with an episode of lightheadedness 
and questionable TSVT.  He doubted the Veteran had underlying 
ischemic heart disease.  Subsequent Olmstead Medical Center 
treatment records indicate that the Veteran's coronary heart 
disease was asymptomatic.  

As noted above, the Veteran was first treated at the Mayo Clinic 
in October 1995 for complaints of chest discomfort where he was 
diagnosed with two-vessel coronary artery disease, asymptomatic.  
Again, a review of the record indicates that October 1995 is the 
first time the Veteran sought treatment at the Mayo Clinic for 
chest pain.  A December 1995 treatment record indicates that the 
Veteran underwent a coronary angiography in October 1995 which 
revealed an 80 percent proximal circumflex stenosis and a 60 
percent distal LAD stenosis with normal ventricular function.  He 
was diagnosed with two-vessel coronary artery disease, 
asymptomatic.  The Veteran's heart disease continued to be 
asymptomatic from 1995 until August 2008 when he reported a 
recent onset of atrial fibrillation.  The examiner diagnosed the 
Veteran, in part, with coronary artery disease, asymptomatic, 
with no significant angina or ischemia, exogenous obesity, and 
atrial fibrillation, recent onset, most likely secondary to a 
combination of sleep apnea and possibly related to underlying 
coronary disease.  

These Mayo Clinic and Olmstead Medical Center records are silent 
for any indication that the Veteran's heart disorder was caused 
or aggravated by his military service.  
 
A September 2006 VA examination report shows that the Veteran's 
heart disability was examined and a medical opinion was obtained.  
During the examination, the VA examiner reviewed the claims file 
and related medical records, to include the Veteran's service 
treatment records.  Specifically, the examiner noted that the 
Veteran's entrance and separation physical examination showed no 
evidence of heart disease.  He noted that the Veteran had an 
ejection murmur at the time he was hospitalized for pneumonia; 
indicated that this murmur was described in an extremely benign 
fashion; and provided that the murmur had resolved upon 
discharge.  The examiner also reviewed the Veteran's private 
treatment records indicating that risk factors for his diagnosis 
of cardiac artery disease included smoking, high cholesterol, and 
a equivocal family history of early heart disease.  The examiner 
took the Veteran's oral history and interviewed him regarding his 
current symptoms, which included chest pain, shortness of breath, 
and left arm pain which occurred several times a month.  On 
examination, the Veteran denied chest pain or shortness of 
breath.  He reported no palpitations, paroxysmal nocturnal 
dyspnea, or orthopnea.  The Veteran was assessed with cardiac 
artery disease with angina.  The examiner then opined that the 
Veteran's current heart disease was not caused by service or 
aggravated by the pneumonia he suffered while in-service.  The 
examiner reasoned that the murmur noted in-service was an 
incidental finding which was resolved at service discharge.  

In addition to his assertions that he suffered from a pre-
existing heart condition, the Veteran also asserts that the 
pneumonia he suffered during active duty required him to be 
hospitalized.  The Veteran contends that this pneumonia caused 
his heart condition.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(lay witness 
capable of diagnosing dislocated shoulder).  Competent medical 
evidence is not necessarily required when the determinative issue 
involves either medical etiology or a medical diagnosis.  Id. at 
1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007)(lay 
testimony is competent to establish the presence of varicose 
veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(unlike varicose veins or a dislocated shoulder, rheumatic fever 
is not a condition capable of lay diagnosis). 

Unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, heart disease is not a condition capable of lay 
diagnosis, much less the type of condition that can be causally 
related to military service without medical expertise.  Davidson, 
581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  
As such, the Veteran is competent to report his in-service 
hospitalization and current symptoms.  He is also credible in 
these assertions.  However, he is not competent to diagnose his 
heart disease or provide an opinion as to its etiology.  

Taking the Veteran's assertions of his past and current 
symptomatology into consideration, the Board places greater 
probative value on the September 2006 VA examination opinion 
which provides that the Veteran's coronary artery disease is not 
related to service or an in-service injury or disease.  As 
provided above, the examination report is based upon a review of 
the Veteran's claims file, including all the service treatment 
records, as well as the Veteran's oral history and assertions.  
See Barr, 21 Vet. App. at 312;  see also Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed).  This negative nexus 
opinion is the only competent evidence regarding the etiology of 
the Veteran's heart disorder and is afforded great probative 
weight.  Accordingly, the Board finds that the preponderance of 
the evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 
49.  


ORDER

Entitlement for service connection for a heart disability, to 
include coronary artery disease, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


